Title: To Benjamin Franklin from Gourlade & Monplaisir, 7 July 1777
From: Gourlade & Monplaisir
To: Franklin, Benjamin


Monsieur
Lorient 7 juillet [1777]
Nous avons l’honneur de vous prevenir de l’heureuse arrivée en ce port du batiment Les deux soeurs, l’une des prises de notre ami mr. Lambert Wickes dont nous avons appris avec plaisir l’entrée à St. malo. Ce batiment Les deux soeurs est de 200 á 250 tonneaux; il est sur son lest sans marchandises quelconques. Nous ferons le necessaire pour en procurer la plus prompte vente et la meilleure, et toujours avec la plus grande discretion.
Nous nous felicitons monsieur de cette nouvelle occasion de vous renouveller l’hommage sincere des sentimens d’estime respectueuse avec lesquels nous avons l’honneur d’etre Monsieur Vos trés humbles et trés obéissants serviteurs
Gourlade DE Monplaisir
 
Notation: Gourlade L’orient 7 juillet.
